Title: From Benjamin Franklin to Jane Mecom, 29 August 1765
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
London, Augt. 29. 1765.
It pains me that I have so long omitted writing to you; and I do not complain that it is so long since I have been favour’d with a Line from you: for being so bad a Correspondent my self, I have no right to complain of others. Indeed I have so many and such long Letters to write, which I cannot dispense with, that I am forc’d to trespass on the Goodness of such Friends as I trust will be kind enough to make some Allowance for me; as my writing Work really grows heavy on me, and hurts my Health by confining me too much, and preventing my taking proper Exercise.
How have you done since I last heard from you, and how is it with your Family? I have pretty well recover’d the Use of my Arm, and think it may in time be as strong as ever. Give my Love to Brother Mecom and your Children. I can now only add, that I am as ever, Your affectionate Brother
B Franklin
I purpose writing to my cousin Williams and other Boston Friends shortly.
 
Addressed: To / Mrs. Jane Mecom / Boston / per Mr. Folger
